SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 10, 2007 Elbit Medical Imaging Ltd. (Exact name of registrant as specified in its charter) Israel 0-28996 None (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. employer identification no.) 2 Weitzman Street Tel Aviv, Israel (Address of principal executive offices) 64239 (Zip code) Registrant’s telephone number, including area code:011 (972-3) 608-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 8.01. Other Events EMI Medical Imaging Ltd. (the “Registrant”) is filing this current report on Form 8-K in order to file a consent of one of its independent accountants to the incorporation by reference of the report of such accountants with respect to the Registrant’s audited consolidated financial statements for the year ended December 31, 2006 (the “2006 Financial Statements”) in the registration statements on Form S-8 (relating to the registration of shares to be used under the Elbit Medical Imaging Ltd. 2001 Incentive Plan to Employees and Officers, Registration No. 333-117509, No. 333-130852 and No. 333-136684) filed by the Registrant prior to the date hereof.The 2006 Financial Statements were filed by the Registrant with the Securities and Exchange Commission as part of its Annual Report on Form 20-F for the fiscal year ended December 31, 2006. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No.Description 23.1
